Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election without traverse of Species A2ii and an in-situ or remote plasma source based on plasma comprising hydrogen and helium in the response to species election requirement filed February 11, 2021 is acknowledged. Claim 7 is deleted. Claims 1, 8, 9-11 and 15 are amended. Claim 9 is withdrawn. Now, Claims 1-6, 8 and 10-15 are pending for consideration.

Claim Objections
2.	Claim 3 is objected to because of the following informalities:  
	In Claim 3 (last line), Applicant is advised to replace “mixture” with -- mixtures --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




4.	Claims1-6, 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claims 1 (lines 11-12) and 11 (line 7), there are two scopes of “m”. 
	In Claims 1 (line 7) and 11 (line 3), “n” is not defined.
	In Claim 8 (line 2), “diacetoxydimethoxysilane” causes confusion because the acyloxyalkoxysilane having the Formula I(b) is not necessarily diacetoxydimethoxysilane.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 11-13 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Lukas (US 2004 0096672).
	Lukas discloses a silicon-containing film precursor comprising di-t-butoxy diacetoxysilane and a solvent such as an alcohol, an ester, a ketone, etc. ([0027]-[0032] and [0041]) Notably, the alcohol , ester, ketone, etc. are indeed oxygen sources.

8.	Claim 1 (to the extent of the elected species) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Lukas does not teach or fairly suggest a method for depositing a silicon-containing film by depositing on a substrate a diacyloxydialkoxysilane in a reactor with a plasma source, where a flowable liquid oligomer of the diacyloxydiacetoxysilane is formed and coated on the substrate. 

9.	Claims 2-6, 8, 10 and 14-15 (to the extent of the elected species) would be allowable if rewritten to overcome the claim objection(s) and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The patentability of Claims 1-6, 8, 10 and 15 is set forth in paragraph 7 above. For Claim 14, Lukas does not teach or fairly suggest the presently claimed oligomer.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
April 9, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765